Citation Nr: 1419583	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-05 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, claimed as depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety, and PTSD.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for splenic laceration with splenectomy claimed as associated with complications of a VA colonoscopy performed on August 29, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Virtual VA paperless claims processing system includes a transcript of the Veteran's April 2013 hearing before the undersigned Veterans Law Judge and records of VA treatment not currently associated with the paper claims file.  The Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

Although the RO has implicitly reopened the claims for service connection for psychiatric disability and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Further, the two appealed claims for service connection for psychiatric disability are to be construed as a single claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  As a result, the appealed issues have been recharacterized as reflected on the title page of this decision.

The issues of service connection for psychiatric disability and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for splenic laceration with splenectomy associated with colonoscopy complications are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in May 2007, the Veteran's claims for service connection for psychiatric disability were denied because there were no diagnosed psychiatric disorders.  Notice of the decision was provided to the Veteran by an RO letter dated in June 2007, and neither new and material evidence nor a notice of disagreement was received within one year of notice of the decision.

2.  Since the May 2007 RO rating decision, medical records indicating psychiatric diagnoses have been submitted.  Additionally, the lay testimony of the Veteran and her spouse has been received, in which claimed psychiatric symptoms from active service forward was described.  

3.  The diagnoses and lay evidence of continuous psychiatric symptoms since service is new evidence that was not previously of record and is neither cumulative nor redundant, which raises a reasonable possibility of substantiating the Veteran's claim for service connection for a psychiatric disorder. 


CONCLUSION OF LAW

Evidence received since the May 2007 RO rating decision that denied service connection for psychiatric disability, which was the last final denial with respect to this matter, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder, claimed as depression, anxiety, and PTSD, is granted.


REMAND

At the Veteran's April 2013 Board hearing, she asserted that she was currently in receipt of Social Security Administration (SSA) disability benefits and that this fact was relevant to her claim.  These are not associated with the claims file; such records should be obtained.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Any records of psychiatric treatment not previously received in connection with her claim for service connection should be obtained.  See 38 U.S.C.A. § 5103A(a)-(c).

Also, a VA medical opinion is required with respect to the Veteran's claim pursuant to 38 U.S.C.A § 1151, and a new VA examination and opinion is required with respect to the claim for service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5103A.

Additionally, given the Veteran's assertions at her April 2013 Board hearing, another attempt should be made to obtain records of claimed in-service hospitalization and psychiatric treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

At the Veteran's Board videoconference hearing in April 2013, the sole issue identified for appeal at that time was entitlement to service connection for psychiatric disability.  Unless the claim is granted in full in light of the development requested below, the Veteran should be offered another Board videoconference hearing as to the appealed issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for splenic laceration with splenectomy associated with VA colonoscopy complications, as was specifically requested in her October 2012 VA Form 9.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment regarding the Veteran's psychiatric disorders.  In addition, the informed consent obtained for the August 2011 surgery (which is noted to be contained in Vista imaging, a database to which the Board does not have access), must be associated with the paper or electronic claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

4.  Contact all necessary sources to make a second attempt at obtaining all service department records of inpatient hospital treatment and psychiatric treatment during the Veteran's period of active service prior to leaving the United States for Turkey.  The Veteran's service personnel records indicate that she began her period of service in Turkey on March 28, 1974.  

All correspondence and communications regarding seeking to obtain such records and any negative or positive responses from the service department should be associated with the claims file.

5.  Once all available relevant records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination.  The entire claims file (i.e., both the paper claims file and any electronic claims file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner is advised that a November 24, 1970, service treatment record indicates that the Veteran hit her head on a fire extinguisher and passed out after she fell, and that an August 28, 1974, service treatment record indicates that the Veteran's boyfriend grabbed her by the throat and hit her head against a brick wall. 

The examiner should provide a diagnosis for each psychiatric disorder found upon examination. For each diagnosed psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during active service or is related to any incident of service.

6.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility or facilities to obtain a VA medical opinion from a VA practitioner with experience in surgical procedures relating to internal organs, or experience in the surgery at issue.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's ruptured spleen and consequent splenectomy at Jackson General Hospital on August 31, 2011, was a result of VA care provided on August 29, 2011, to include a colonoscopy performed at the VA Medical Center in Memphis, Tennessee, on that date.  

If the physician opines that the lacerated spleen was at least as likely as not caused or aggravated as a result of VA care, the physician should opine whether it is at least as likely as not such lacerated spleen or aggravation of the lacerated spleen was a consequence of a) carelessness, negligence, lack or proper skill, error in judgment, or similar instance of fault on VA's part, OR an event not reasonably foreseeable related to VA's treatment and surgery of the Veteran on August 29, 2011.
 
(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

7.  If the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for splenic laceration with splenectomy claimed as associated with VA colonoscopy complications remains denied, request that the Veteran indicate his desire to either have another Board hearing on this issue only or waive his right to a hearing on this issue.  Proceed accordingly.

8.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


